Citation Nr: 1027578	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07- 34 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for irritable bladder 
syndrome (also claimed as lower urinary tract syndrome).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostatitis.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from June 1975 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The Board notes 
that jurisdiction over the claims file resides with that RO 
because the Veteran is a VA employee.  He resides in Delaware.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a November 2009 VA Form 9, the Veteran requested a Board 
hearing at his local RO.  He specifically stated that he wished a 
hearing at the Wilmington, Delaware RO.  He later indicated that 
he would be willing to present testimony by way of 
videoconferencing; however, he still wished to appear for his 
hearing at the RO in Wilmington.  As noted above, jurisdiction 
was transferred to the Indianapolis RO because the Veteran is a 
VA employee.  As he resides in Delaware, he should be afforded 
his requested hearing at the Wilmington RO.  Accordingly, the 
appeal is remanded for the following action:

The Veteran is to be scheduled for a 
videoconference hearing at the Wilmington 
RO before a Veterans Law Judge.  



After the appellant has been afforded an opportunity to appear at 
a hearing before a 
Veterans Law Judge, the RO need not take any further adjudicatory 
action, but should return the claims folder to the Board for 
further appellate review.  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


